COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 IHR SECURITY, LLC,                                             No. 08-12-00227-CV
                                                 §
                        Appellant,                                   Appeal from
                                                 §
 v.                                                               14th District Court
                                                 §
 INNOVATIVE BUSINESS                                           of Dallas County, Texas
 SOFTWARE, INC.,                                 §
                                                               (TC # DC-11-14117-A)
                        Appellee.                §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that

part of the trial court’s judgment awarding IBS damages. We therefore reverse that part of the

judgment awarding IBS damages in the amount of $17,613.14 (Invoice D-10) and in the amount

of $3,247.50 (Invoice D-7). We further reverse that portion of the judgment awarding IBS

accrued interest in the total amount of $4,399.86. We remand the cause to the trial court for trial

on IBS’s breach of the License Agreement claim as it applies to Invoices D-7 and D-10, and to

re-calculate the amount of accrued interest which should be awarded in the final judgment.

       The remainder of the judgment is affirmed, in accordance with the opinion of this Court.

       We further order that Appellant recover from Appellee all costs of this appeal, for which

let execution issue, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF MARCH, 2014.
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.